Filed 6/9/21 P. v. Townsend CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F078604
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F14906662)
                    v.

    TABARRI MAURICE TOWNSEND,                                                             OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Edward
Sarkisian, Jr., Judge.
         Deborah L. Hawkins, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein and Jennifer
M. Poe, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
                                     INTRODUCTION
       In 2015, a jury convicted appellant Tabarri Maurice Townsend of two counts of
premeditated attempted murder (Pen. Code, §§ 664/187, subd. (a);1 counts 1 & 2); two
counts of assault with a firearm (§ 245, subd. (a)(2); counts 3 & 4); shooting at an
occupied motor vehicle (§ 246; count 5); and possession of a firearm by a felon (§ 29800,
subd. (a)(1); count 6). Various firearm enhancements were found true. Appellant
received an aggregated prison term of 80 years.
       In 2018, this court affirmed appellant’s judgment in a nonpublished opinion.
However, we remanded the matter to the trial court for resentencing on counts 1 and 2
because those sentences had not complied with section 664, subdivision (a). We also
directed the court to exercise its discretion to determine whether it should strike or
dismiss certain firearm enhancements. (People v. Townsend (Feb. 15, 2018, F072456).)
       Resentencing occurred in December 2018. In count 1, appellant received a term
of life with the possibility of parole, plus 20 years for a firearm enhancement
(§ 12022.53, subd. (c)). In count 2, appellant received a term of life with the possibility
of parole, plus 20 years for a firearm enhancement (§ 12022.53, subd. (c)). In count 6,
the upper term of three years was imposed, which was to run concurrently to count 1.2
The court imposed certain fines and assessments, including a maximum $10,000
restitution fine (§ 1202.4, subd. (b)(1)).
       In the present appeal, appellant argues this matter should again be remanded. He
contends his due process rights were violated because the trial court imposed fines and
assessments without first determining his ability to pay. (See People v. Dueñas (2019) 30
Cal.App.5th 1157 (Dueñas).) He further asserts he should be given the opportunity to


1      All future statutory references are to the Penal Code unless otherwise stated.
2      Sentences in counts 3 through 5 were imposed and then stayed pursuant to section
654.


                                             2.
make a record of information relevant to his eventual youth offender parole eligibility
hearing. (See § 3051, subds. (a)(1), (b)(3); People v. Franklin (2016) 63 Cal.4th 261
(Franklin).)
       We disagree that remand is warranted. Dueñas is inapplicable and appellant’s
constitutional rights were not violated. In any event, any error was harmless. Regarding
a Franklin proceeding, appellant has a statutory remedy under section 1203.01 to make a
record of mitigating youth-related evidence. (See In re Cook (2019) 7 Cal.5th 439, 446–
447 (Cook).) As such, we need not resolve the parties’ dispute regarding whether or not a
remand is required for that issue. We affirm but without prejudice regarding appellant’s
statutory right to seek a Franklin proceeding pursuant to section 1203.01.
                                      DISCUSSION
       The issues in the present appeal all stem from the 2018 resentencing. As such, we
omit the facts supporting the judgment, which were detailed in our prior opinion.
I.     Appellant Has Forfeited His Dueñas Claim; In Any Event, It Is
       Distinguishable From The Present Matter And The Trial Court Did Not
       Violate Appellant’s Constitutional Rights; Finally, Any Presumed
       Constitutional Error Is Harmless.
       The trial court imposed upon appellant (in part) a $10,000 restitution fine
(§ 1202.4, subd. (b)(1)); a matching parole revocation fine (§ 1202.45); a $240 court
operations assessment (§ 1465.8, subd. (a)(1)); and a $180 criminal conviction
assessment (Gov. Code, § 70373, subd. (a)(1)). It is undisputed appellant did not object
when these were imposed.
       Appellant contends the trial court violated his substantive due process rights and
his right to equal protection because it imposed these amounts without a hearing
regarding his ability to pay.3 He asserts these financial obligations should be either


3      According to the probation report, appellant was unemployed and receiving $190
in food stamps each month. He had completed high school and had attended a junior
college. His physical health was listed as “[f]air” but he reported having “problems with

                                             3.
vacated or stayed, and this matter remanded so the trial court can determine his ability to
pay. He rests his claim primarily on Dueñas, supra, 30 Cal.App.5th 1157.4
       In multiple opinions, this court has written extensively about Dueñas. (See, e.g.,
People v. Montes (2021) 59 Cal.App.5th 1107; People v. Son (2020) 49 Cal.App.5th 565;
People v. Lowery (2020) 43 Cal.App.5th 1046 (Lowery); People v. Aviles (2019) 39
Cal.App.5th 1055 (Aviles).) We agree with respondent that appellant has forfeited this
claim based on his failure to object below. In any event, we also hold Dueñas is
distinguishable from appellant’s situation, and appellant’s constitutional rights were not
violated. Finally, we conclude any presumed error was harmless.5
       A.      Appellant has forfeited this claim.
       The parties disagree whether forfeiture occurred. We agree with respondent that
this claim is forfeited.




his heart” and was waiting to be seen by jail medical staff. Appellant reported no mental
health issues.
4       A different panel of the same court that decided Dueñas rejected the argument that
Dueñas places a burden on the People to prove a defendant’s ability to pay in the first
instance. (People v. Castellano (2019) 33 Cal.App.5th 485, 489–490 (Castellano).)
Castellano clarifies that the defendant in Dueñas had demonstrated her inability to pay in
the trial court and, only in that circumstance, had the appellate court concluded fees and
assessments could not constitutionally be assessed and restitution must be stayed until the
People proved ability to pay. (Castellano, supra, at p. 490.) Thus, “a defendant must in
the first instance contest in the trial court his or her ability to pay the fines, fees and
assessments to be imposed and at a hearing present evidence of his or her inability to pay
the amounts contemplated by the trial court.” (Ibid.)
5       To overcome forfeiture, appellant raises a claim of ineffective assistance of
counsel. We reject this assertion. Because appellant’s Dueñas-related claim and his
constitutional challenges have no merit, he cannot establish ineffective assistance of
counsel. A defense attorney is not required to make futile motions or to engage in “ ‘idle
acts to appear competent.’ [Citation.]” (People v. Scheer (1998) 68 Cal.App.4th 1009,
1024.) An attorney is not deemed incompetent when he or she fails to lodge meritless
objections. (People v. Lucero (2000) 23 Cal.4th 692, 732.)


                                             4.
       Section 1202.4, subdivision (b)(1), requires a court to impose a restitution fine in
an amount not less than $300 and not more than $10,000 in every case where a person is
convicted of a felony unless it finds compelling and extraordinary reasons not to do so.
Section 1202.4, subdivision (c), specifies a defendant’s inability to pay is not a
compelling and extraordinary reason to refuse to impose the fine, but inability to pay
“may be considered only in increasing the amount of the restitution fine in excess of the
minimum fine [of $300].” While the defendant bears the burden of demonstrating his or
her inability to pay, a separate hearing for the restitution fine is not required. (§ 1202.4,
subd. (d).) “Given that the defendant is in the best position to know whether he has the
ability to pay, it is incumbent on him to object to the fine and demonstrate why it should
not be imposed.” (People v. Frandsen (2019) 33 Cal.App.5th 1126, 1154.)
       Unlike the probationer in Dueñas, appellant did not object to the fines and
assessments imposed upon him. Appellant did not request a hearing regarding his ability
to pay. Contrasting the present circumstances with Dueñas, where the court imposed the
minimum restitution fine, appellant had the maximum restitution fine imposed against
him. (§ 1202.4, subd. (b)(1).)
       We disagree with appellant that we should disregard the forfeiture doctrine
because Dueñas announced a new constitutional principle. To the contrary, appellant had
a statutory right, and he was obligated, to object to the imposition of a restitution fine
above the $300 minimum. (§ 1202.4, subd. (c) [inability to pay may be considered when
the restitution fine is increased above the minimum].) A factual determination was
required regarding his alleged inability to pay. (See People v. Frandsen, supra, 33
Cal.App.5th at p. 1153.) Thus, such an objection would not have been futile under
governing law when appellant was resentenced. (Id. at p. 1154.) We stand by the
traditional rule a party must raise an issue in the trial court if he or she wants appellate
review. (Id. at p. 1155.)



                                              5.
       We reach the same conclusion with respect to the remaining assessments.
Because appellant failed to object to the restitution fine, which was well above the
minimum amount, we likewise reject any assertion he may now complain the trial court
imposed a court operations assessment of $240 (§ 1465.8, subd. (a)(1)) and a criminal
conviction assessment of $180 (Gov. Code, § 70373, subd. (a)(1)). (See People v.
Jenkins (2019) 40 Cal.App.5th 30, 40–41; People v. Gutierrez (2019) 35 Cal.App.5th
1027, 1033 [finding forfeiture of Dueñas-related claims].) His arguments regarding these
smaller obligations are also forfeited.
       Based on this record, appellant has forfeited his Dueñas-related claim. (See
Lowery, supra, 43 Cal.App.5th at pp. 1053–1054.) In any event, even if forfeiture did not
occur, we reject his arguments on their merits.
       B.     Unlike the probationer in Dueñas, appellant’s due process rights were
              not violated.
       Appellant argues that, based on Dueñas, due process entitled him to a hearing
regarding his ability to pay before the fines were imposed. We reject his due process
challenge.
       As an initial matter, we decline to expand Dueñas’s holding beyond the unique
facts found in Dueñas. Unlike the probationer in Dueñas, appellant does not establish the
violation of a fundamental liberty interest. His incarceration was not a consequence of
prior criminal assessments and fines. He was not deprived of liberty because of alleged
indigency. He was not caught in a cycle of “cascading consequences” stemming from “a
series of criminal proceedings driven by, and contributing to, [his] poverty.” (Dueñas,
supra, 30 Cal.App.5th at pp. 1163–1164.) Appellant could have avoided this criminal
judgment and his incarceration regardless of his financial circumstances. Dueñas is
distinguishable and it has no application in this matter. (See Lowery, supra, 43
Cal.App.5th at pp. 1054–1055.)




                                            6.
       We agree with respondent that a criminal restitution fine, which does not impact a
fundamental right, satisfies rational basis review. Appellant attempted to murder two
individuals. He shot a firearm multiple times at two strangers, striking both of them.
Given the nature of appellant’s senseless and violent act, the restitution fine imposed
against him was reasonably related to a proper legislative goal. The State of California
has a legitimate interest in punishing criminal behavior. Thus, the restitution fine
imposed in this matter survives rational basis scrutiny. (See Perkey v. Department of
Motor Vehicles (1986) 42 Cal.3d 185, 189 [under rational basis review, a law does not
violate due process if its enactment is procedurally fair and reasonably related to a proper
legislative goal].)
       Finally, respondent concedes that due process is implicated when nonpunitive
assessments (i.e., a court operations assessment or a criminal conviction assessment) are
imposed on indigent defendants.6 Respondent notes it does not seek to uphold imposition
of nonpunitive assessments on those who cannot pay. Respondent, however, asserts that
any constitutional violation in this matter was harmless beyond a reasonable doubt.
       We disagree with respondent’s suggestion a constitutional violation may have
occurred in this matter associated with the imposition of a court operations assessment of
$240 (§ 1465.8, subd. (a)(1)) and/or a criminal conviction assessment of $180 (Gov.
Code, § 70373, subd. (a)(1)). To the contrary, those nonpunitive obligations are not
analogous to the imposition of court reporter fees on an indigent defendant. (See Griffin
v. Illinois (1956) 351 U.S. 12, 18–20 (plur. opn. of Black, J.) [due process and equal
protection require a state to provide criminal defendants with a free transcript for use on
appeal].) Appellant was not incarcerated because he was unable to pay prior fees, fines


6      “A restitution fine (§ 1202.4, subd. (b)(1)) represents punishment. [Citation.] In
contrast, a court operations assessment (§ 1465.8, subd. (a)(1)) and a criminal conviction
assessment (Gov. Code, § 70373, subd. (a)(1)) are not considered punishment.
[Citations.]” (Lowery, supra, 43 Cal.App.5th at p. 1048, fn. 3.)


                                             7.
or assessments. (See Bearden v. Georgia (1983) 461 U.S. 660, 672–673 (Bearden)
[fundamental fairness is violated if a state does not consider alternatives to imprisonment
if a probationer in good faith cannot pay a fine or restitution].) The imposition of the
nonpunitive assessments in this matter did not deny appellant access to the courts, it did
not prohibit him from presenting a defense, and it did not prevent him from pursuing his
appellate claims. The probationer in Dueñas presented compelling evidence the imposed
assessments had resulted in ongoing unintended punitive consequences. In contrast,
although appellant could suffer any number of future unintended consequences, mere
speculation does not establish a present constitutional infirmity. (See Tobe v. City of
Santa Ana (1995) 9 Cal.4th 1069, 1084 [hypothetical situations are insufficient to
establish a statute is facially unconstitutional].) A law may not be held unconstitutional
on its face “simply because those challenging the law may be able to hypothesize some
instances in which application of the law might be unconstitutional.” (American
Academy of Pediatrics v. Lungren (1997) 16 Cal.4th 307, 347 (plur. opn. of George, C.
J.).) To establish facial unconstitutionality, a petitioner must demonstrate an act’s
provisions “ ‘inevitably pose a present total and fatal conflict with applicable
constitutional prohibitions.’ ” (Arcadia Unified School Dist. v. State Dept. of Education
(1992) 2 Cal.4th 251, 267.)
       Based on this record, a substantive due process violation did not occur when the
trial court imposed the restitution fine and the nonpunitive assessments in this matter
without first determining appellant’s ability to pay. Appellant’s incarceration was not
based on his alleged indigency. Instead, he chose to engage in violent criminal behavior.
We reject his due process challenge and the applicability of Dueñas in this matter. (See
Lowery, supra, 43 Cal.App.5th at pp. 1056–1057.)




                                             8.
       C.     Equal protection was not violated.
       Appellant contends his right to equal protection was violated. We disagree. Four
opinions are instructive.
       First, in Williams v. Illinois (1970) 399 U.S. 235 (Williams), the United States
Supreme Court invalidated on equal protection grounds a facially neutral statute that
authorized imprisonment for an indigent’s failure to pay fines. (Id. at pp. 241–242.)
       Second, in Tate v. Short (1971) 401 U.S. 395 (Tate), the United States Supreme
Court expanded upon Williams. The Tate court held equal protection was violated when
an indigent defendant was committed to a “municipal prison farm” because he could not
pay accumulated fines of $425 based on nine convictions for traffic offenses. (Tate, at
pp. 396–397.) The high court noted the defendant “was subjected to imprisonment solely
because of his indigency.” (Id. at p. 398.) Important to the issue before us, the Tate court
commented a state has a “valid interest in enforcing payment of fines.” (Id. at p. 399.)
According to Tate, a state “ ‘is not powerless to enforce judgments against those
financially unable to pay a fine; indeed, a different result would amount to inverse
discrimination since it would enable an indigent to avoid both the fine and imprisonment
for nonpayment whereas other defendants must always suffer one or the other
conviction.’ ” (Ibid.) The high court stated “ ‘numerous alternatives’ ” exist for a state to
avoid “ ‘imprisoning an indigent beyond the statutory maximum for involuntary
nonpayment of a fine or court costs.’ ” (Ibid.) Those alternatives were left for the states
to explore. (Id. at p. 400.)
       Third, in In re Antazo (1970) 3 Cal.3d 100, the California Supreme Court held an
indigent defendant could not be imprisoned for failure to pay a fine. Otherwise a
violation of equal protection would occur based on wealth. (Id. at pp. 103–104.)
Importantly, our high court noted that imposing a fine and penalty assessment on an
indigent offender did not by itself necessarily constitute a violation of equal protection.




                                              9.
Apart from imprisonment, alternatives exist that could permit an indigent offender to be
fined. (Id. at p. 116.)
       Finally, in Bearden, supra, 461 U.S. 660, the United States Supreme Court held a
court may not revoke probation for an indigent defendant’s inability to pay a fine and
restitution, absent findings that the defendant was responsible for the failure or that
alternative forms of punishment were inadequate. Otherwise, the “deprivation would be
contrary to the fundamental fairness required by the Fourteenth Amendment.” (Id. at
pp. 672–673.) The high court, however, reiterated a state is not powerless to enforce
judgments against those financially unable to pay a fine. (Id. at pp. 671–672.) Bearden
also noted that, when a defendant’s indigency is involved, due process provides a better
analytic framework than equal protection because “a defendant’s level of financial
resources is a point on a spectrum rather than a classification.” (Id. at p. 666, fn. 8.) In
the same footnote, Bearden stated that “[t]he more appropriate question is whether
consideration of a defendant’s financial background in setting or resetting a sentence is so
arbitrary or unfair as to be a denial of due process.” (Ibid.)
       In light of Williams, Tate, In re Antazo and Bearden, appellant was not denied
equal protection. He had a statutory right to object to the imposition of a restitution fine
above the minimum amount of $300. However, he chose not to exercise that right. He
was not incarcerated because of his alleged poverty. He does not articulate how a
fundamental liberty interest was implicated. The trial court was permitted to impose a
fine or penalty on him so long as alternatives to imprisonment are offered for purposes of
repayment. (In re Antazo, supra, 3 Cal.3d at p. 116.) Accordingly, an equal protection
violation did not occur, and we reject appellant’s constitutional challenges. In any event,
we also conclude appellant has not suffered any prejudice even if constitutional violations
are presumed.




                                             10.
              D.     Any presumed error was harmless.
       Even if Dueñas is applicable and appellant’s constitutional rights were violated,
prejudice did not occur. Numerous opinions find no prejudicial error if a convicted
defendant has the ability to earn wages while in prison. (See Lowery, supra, 43
Cal.App.5th at p. 1060; Aviles, supra, 39 Cal.App.5th at p. 1076; People v. Hennessey
(1995) 37 Cal.App.4th 1830, 1837.) When resentenced in this matter in 2018, appellant
was approximately 26 years old. Unlike the Dueñas probationer who was subjected to a
recurring cycle of debt, appellant was sentenced to a lengthy prison term following his
convictions for two attempted murders. Nothing in this record reasonably suggests he
might be unable to work or he might be ineligible for prison work assignments. We can
infer he will have the opportunity to earn prison wages. It is illogical to conclude
appellant will not have an opportunity to begin paying at least some of the imposed
financial obligations while he is incarcerated.
       Based on this record, appellant’s circumstances are vastly different from the
probationer in Dueñas. While it may take him considerable time to pay the amounts
imposed against him, he will have an opportunity to make payments from either prison
wages or monetary gifts from family and friends. (See Aviles, supra, 39 Cal.App.5th at
p. 1077.) Thus, any presumed constitutional error, especially at this juncture, is harmless
beyond a reasonable doubt. (See Chapman v. California (1967) 386 U.S. 18, 24.)
Therefore, appellant’s constitutional challenges based on Dueñas are without merit, and
remand is not warranted for this issue.7




7      Respondent urges us to resolve this claim through the excessive fines clause in the
Eighth Amendment of the United States Constitution. We need not conduct such an
analysis because appellant does not raise his constitutional challenges under the Eighth
Amendment, and his arguments are without merit.


                                            11.
II.    Remand Is Not Warranted For A Franklin Proceeding Because Appellant
       Has A Statutory Remedy.
       Appellant was approximately 22 years old when he committed these offenses in
2014. Thus, he is eligible for a youth offender parole hearing. (§ 3051, subd. (b)(3).)
Effective January 1, 2016, section 3051 was amended to require youth offender parole
hearings for offenders who were 25 years old or younger at the time of the controlling
offense. (People v. Medrano (2019) 40 Cal.App.5th 961, 967.) The statute requires the
Board of Parole Hearings to assess a youth offender’s “growth and maturity” in
determining whether to grant parole. (§ 3051, subd. (f)(1); see § 4801, subd. (c).)
       In Franklin, our Supreme Court set forth how eligible defendants can preserve
evidence in the trial court that may be relevant at their eventual parole eligibility
hearings. (Franklin, supra, 63 Cal.4th at pp. 283–284.) The term “Franklin hearing” is
often used in reference to the marshalling and preservation of such evidence, but our high
court has advised that the “Franklin processes are more properly called ‘proceedings’
rather than ‘hearings.’ ” (Cook, supra, 7 Cal.5th at p. 449, fn. 3.)
       The parties dispute whether a remand is warranted so appellant may seek a
Franklin proceeding and preserve evidence for his future parole eligibility hearing.
Appellant argues he did not have an opportunity at resentencing to make such a record,
and he raises ineffective assistance of counsel. Respondent disputes those assertions.
       We need not analyze the parties’ opposing positions. Instead, appellant has a new
statutory remedy that resolves these issues. In 2019, our high court held a juvenile
offender whose conviction and sentence are final may file a motion under section
1203.01 for the purpose of making a record of mitigating youth-related evidence. (Cook,
supra, 7 Cal.5th at pp. 446–447; People v. Medrano, supra, 40 Cal.App.5th at p. 963
[resolving a similar claim on appeal].) In light of this statute, there is no merit to
appellant’s claim of ineffective assistance of counsel. He has the right to preserve
evidence for his eventual youth parole eligibility hearing. (See § 1203.01.) Thus,



                                              12.
appellant cannot demonstrate prejudice, and his claim of ineffective assistance must be
rejected. (See People v. Lucas (1995) 12 Cal.4th 415, 436 [a defendant bears the burden
to show both deficient performance and prejudice from alleged ineffective assistance of
counsel].) We will affirm appellant’s judgment but without prejudice to his right to file a
motion for a Franklin proceeding.
                                       DISPOSITION
          The judgment is affirmed without prejudice to appellant filing a motion for a
Franklin proceeding under the authority of section 1203.01 and Cook, supra, 7 Cal.5th at
p. 460.




                                              13.